Citation Nr: 1023760	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-20 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.
2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert Morales, Law Clerk


INTRODUCTION

The Veteran served on active military duty from June 1953 to 
May 1955 as a Light Weapons Infantryman in the US Army.
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.
2.	The Veteran currently has bilateral hearing loss.
3.	The Veteran currently has tinnitus.
4.	The Veteran's bilateral hearing loss and tinnitus are the 
result of noise exposure while in active military service.


CONCLUSION OF LAW

1.	Bilateral hearing loss was incurred as a consequence of 
active duty military service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.301, 3.304, 3.385 (2009).
2.	Tinnitus was incurred as a consequence of active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154(b), 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
substantially satisfied the duties to notify and assist, as 
required by the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.  As such, the Board turns to the merits of 
the Veteran's claim.

The Veteran asserts he developed hearing loss and tinnitus as 
a result of exposure to loud noises in active combat with the 
enemy during the Korean conflict.  38 U.S.C.A. § 101(9).  He 
acknowledges that he was not treated for either hearing loss 
or tinnitus during service or within one year of separation.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.03(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.03(a).  The mere 
fact of an in-service injury is not enough; there must be 
evidence of a chronic disability resulting from that injury.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Id.  
Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributed to intercurrent causes.  See 38 C.F.R. § 3.303(b).  
When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

When assessing whether a veteran has a hearing impairment for 
VA compensation purposes, the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz must be 40 
decibels or greater; or, the auditory threshold of at least 
three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz 
must be 26 decibels or greater; or, the speech recognition 
scores using the Maryland CNC Test must be less than 94 
percent.  See 38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.  The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident allegedly arose under combat, or similarly strenuous 
conditions and is consistent with the probable results of 
such known hardships.  Id.  

When a Veteran's service treatment records (STRs) are lost, 
destroyed, or otherwise unavailable, VA is under a heightened 
duty to consider and discuss the evidence of record.  
Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).  Here, 
the STRs have not been located and are presumed to have been 
destroyed in the 1973 National Archives fire.  Thus, the 
heightened duty standard is applicable.

The Veteran has been diagnosed as having bilateral mild flat 
sensorineural hearing loss and tinnitus.  A VA audiometric 
examination was conducted in July 2007 and the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
30
35
LEFT
05
10
30
25
35

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 in the left ear.  Thus, 
the Veteran meets the criteria for hearing loss under 
38 C.F.R. § 3.385.  In addition, the examiner also diagnosed 
the Veteran with tinnitus.  Thus, the Veteran has a present 
disability.  See Shedden, 381 F.3d at 1167.

The Veteran has maintained that he incurred acoustic trauma 
from active combat against the enemy while in military 
service during the Korean conflict.  He has also stated that 
he did not complain of or seek treatment for the injury while 
in service or for the decades that followed.  However, the 
Board finds that the Veteran's testimony is credible and 
unopposed by any evidence in the record and is thus found to 
be satisfactory lay evidence of such injury as it is 
consistent with his military service as a light weapons 
infantryman.  See 38 U.S.C.A. § 1154(a).  As previously 
mentioned, the Veteran alleges that the incident that caused 
his injury occurred when he was engaged in combat with the 
enemy in active service with a military organization of the 
United States during a period of war.  Thus, the Veteran is 
entitled to the presumption that said incident occurred and 
as the record lacks clear and convincing evidence to the 
contrary, the Board finds that his injury was incurred in-
service.  See Id. at § 1154(b); 38 C.F.R. § 3.304(d); 
Shedden, 381 F.3d at 1167.

As mentioned above, the Veteran's STRs are unavailable and no 
entrance or separation examinations were available for 
review.  However, the VA examiner did consider the Veteran's 
military history along with the other factors that may 
contribute to his hearing loss and tinnitus.  The examiner 
concluded that the hearing loss and tinnitus were less likely 
than not related to military service and offered the 
Veteran's age as a "contributing factor."  

However, the Veteran has provided lay evidence that he has 
experienced ringing in his ears and hearing loss since being 
exposed to the loud sounds that were present during his 
combat with the enemy.  The Board finds that such a testimony 
is within the realm of the Veteran's personal knowledge and 
that he is competent to offer his mental impressions of these 
subjective occurrences.  See Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); Jandreau, 492 F.3d at 1377.  Thus, he has 
provided competent lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McCormick v. Gober, 14 Vet. App. 39, 49-50 (2000); Jandreau, 
492 F.3d at 1377.  The Board finds this evidence to be 
probative and persuasive of a continuity of symptomatology 
from injury to the present disability as the Veteran is 
entitled to be given due consideration in the absence of any 
evidence to the contrary.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  A continuity of symptomatology is an alternative 
way to prove a causal relationship between a current 
disability and an in-service injury in the abscense of a 
medical etiology.  See Savage v. Gober, 10 Vet. App. 488, 
494-98 (1997); 38 C.F.R. § 3.303(b).  Thus, the Board finds 
that the Veteran has proven a causal relationship between the 
current disability and the in-service injury.  Shedden, 381 
F.3d at 1167

The Veteran's disability is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  The Board 
finds that the evidence of record fails to show clear and 
convincing evidence that would rebut the Veteran's claims and 
as such the Board finds that the claims for entitlement to 
service connection for hearing loss and tinnitus are granted.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.




ORDER

1.	Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.
2.	Service connection for tinnitus is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


